      Case 2:19-cv-00726-ESW Document 119 Filed 06/11/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Morgan Howarth,                                   No. CV-19-00726-PHX-ESW
10                  Plaintiff,                         ORDER
11   v.
12   Ryan Patterson, et al.,
13                  Defendants.
14
15
16          The Court has reviewed Plaintiff’s “Motion for Telephonic Status Conference”
17   (Doc. 118) that explains that there is an outstanding discovery dispute and there is an
18   impasse in preparing a Joint Motion for Discovery Dispute Resolution. Plaintiff states that
19   “that if the Court were to set a date for submission of a Joint Motion for Discovery Dispute
20   Resolution, it may help to resolve the current impasse.” (Id. at 2).
21          IT IS ORDERED granting in part and denying in part Plaintiff’s Motion (Doc. 118)
22   as follows: Plaintiff’s request for a telephonic status conference is denied. The parties
23   shall file a Joint Motion for Discovery Dispute Resolution addressing any outstanding
24   discovery disputes no later than June 26, 2020.
25          Dated this 11th day of June, 2020.
26
27                                                     Honorable Eileen S. Willett
                                                       United States Magistrate Judge
28
